Upon consideration of the petition filed by Defendant on the 26th of October 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Orange County:
"Denied by order of the Court in conference, this the 31st of October 2018."
The following order has been entered on the motion filed on the 26th of October 2018 by Defendant to Seal Portions of Petition for Writ of Certiorari and Mandamus:
"Motion Allowed by order of the Court in conference, this the 31st of October 2018."
The following order has been entered on the motion filed on the 26th of October 2018 by Defendant for Addendum to Petition for Writ of Certiorari and Mandamus (under seal):
"Motion Denied by order of the Court in conference, this the 31st of October 2018."
Upon consideration of the petition filed by Defendant on the 26th of October 2018 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 31st of October 2018."
The following order has been entered on the motion filed on the 26th of October 2018 by Defendant in the Alternative for Temporary Stay (under seal):
"Motion Denied by order of the Court in conference, this the 31st of October 2018."